Citation Nr: 1740565	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-42 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1982 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from An August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that the Veteran has filed a timely notice of disagreement with a rating decision dated in June 2017 (in pertinent part, granting service connection for right lower extremity radiculopathy and thoracolumbar spine disability, and assigning each disability a 10 percent evaluation, effective October 8, 2016).  See August 2017 Notice of Disagreement.  The Agency of Original Jurisdiction (AOJ) has explicitly acknowledged VA's receipt of this NOD.  See September 2017 Notification Letter (acknowledging receipt of the Veteran's NOD as concerning the June 2017 rating decision).  Thus, although a statement of the case (SOC) has not yet been issued as concerning these issues, in light of the indication that readjudication is pending, remand of these claims is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA law also permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has been diagnosed as having sleep apnea.  See, e.g., October 2008 Polysomnogram Report from Laurel Regional Hospital (diagnosing "severe obstructive sleep apnea syndrome" based on the results of a polysomnographic study); June 2012 Bilevel Positive Airway Pressure (BiPAP) Titration Study from Howard County General Hospital (reflecting a diagnosis of "Severe obstructive sleep apnea", controlled through the use of a BiPAP machine, and noting symptoms including "either falling asleep or fighting daytime sleepiness during many key daytime situations"); April 2012 Treatment Report from the Maryland Neurological Center (reflecting the Veteran's diagnosis of severe obstructive sleep apnea; indicating that the Veteran experienced symptomatology, including "increasing daytime sleepiness" that affected his energy levels throughout his "busy career in the military and now in government"; and noting factors contributing to his condition, including "[w]eight Gain [of] 20 lbs since he had [left] knee surgery August 2011).  

Additionally, the Veteran has asserted that his sleep apnea began in service and has continued since that time.  Specifically, he maintains that he reported his sleep problems to various military medical treatment providers during his active service and that his loud snoring and other sleep symptoms were noted by his former spouse.  See, e.g., April 2013 Letter from the Veteran (reflecting that he "developed a serious snoring condition" during his active service; stating that he reported his excessive snoring to "several anesthesiologists" prior to undergoing multiple surgeries while he was on active duty; noting the he "also mentioned [his] snoring condition to several attending military physicians during physicals and other examinations"; reporting that his "ex-wife even slept in another room because of [his] snoring condition[]"; and asserting that, "[s]ince [his] retirement in 2003, [his] snoring became increasingly louder and problematic" to the point that, in 2008, his treating physician "ordered a sleep study," which confirmed a diagnosis of severe sleep apnea); October 2013 Notice of Disagreement (reflecting the Veteran's "unequivocal[] affirm[ation] that [his] sleep apnea conditions existed during [his] active-duty service" and reporting that he "repeatedly notified physicians and other military professionals of [his] potential sleep apnea and chronic snoring during [his] active duty tenure"); December 2014 Substantive Appeal (VA Form 9) (stating that symptoms of sleep apnea initially manifested during his active service and emphasizing that he "discussed [these symptoms] with several anesthesiologists during [his] numerous [in-service] surgeries").  Moreover, the Veteran asserts that his sleep apnea symptomatology that began during his active service has increased in severity in the intervening years, in part as the result of deconditioning stemming from his multiple service-connected orthopedic conditions.  See, e.g., April 2013 Letter from the Veteran (noting that his increasing sleep apnea pathology was exacerbated by his "[in]ability to maintain [his] weight" due to his service-connected orthopedic conditions); October 2013 Notice of Disagreement (reflecting the Veteran's assertion that his service-connected musculoskeletal disabilities have resulted in "chronic pain" and an "inability to run or walk consistently," which have, in turn, "contributed directly to the conditions associated with [his] sleep apnea" including deconditioning and weight gain of "approximately 40 pounds" since his military retirement in 2003); December 2014 Substantive Appeal (VA Form 9) (reporting that his service-connected disabilities "impact [his] mobility and exercise regimen" such that they "have contributed to [his] weight gain, which has exacerbated [his] sleep apnea").  See also June 2017 Rating Decision Codesheet (reflecting service-connected conditions including status post arthroscopic surgery, right knee; status post arthroscopic surgery, left knee; degenerative joint disease of the right foot; residuals of torn labrum, right shoulder; thoracolumbar spondylolisthesis, spondylolysis, and spinal stenosis; right lower extremity radiculopathy associated with thoracolumbar spondylolisthesis, spondylolysis, and spinal stenosis; surgical reconstruction of dislocated left shoulder; and status post surgery to repair tendon of left thumb(gamekeeper's) with retained hardware).  

The Veteran is competent to report the onset, severity, and duration of a sleep disability pathology, as such symptoms as snoring, cessation of breathing, and excessive daytime sleepiness are certainly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  He is also competent to report discussing his sleep symptomatology with his medical treatment providers during his active service.  See Jandreau, 492 F.3d 1372; Washington, 19 Vet. App. 362.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Although the service treatment records (STRs) do not reflect medical treatment for sleep problems, the records confirm his extensive in-service surgical history and reflect repeated anesthesia consent forms.  See, e.g., September 2002 Report of Medical History (reflecting no less than 10 in-service surgical procedures); see also Requests for Administration of Anesthesia (Standard Forms (SFs) 522) dated in March 1995, December 1996, September 1998, May 2002, and June 2002.  This evidence teds to corroborate his statements.  Accordingly, as the Veteran's statements are both internally consistent and consistent with the available service treatment records, the Board finds him to be credible.  See 38 U.S.C.A. § 1154(a) (West 2002); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Thus, in light of the competent and credible evidence of the in-service manifestation of symptoms later diagnosed as sleep apnea, considering that the Veteran was diagnosed with "severe" obstructive sleep apnea a mere five years following his discharge from active service, and in the absence of any evidence to the contrary, the Board resolves all doubt his favor and finds that service connection is warranted for sleep apnea on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


